Fairchild, J.
{dissenting). The plaintiff attempted to state a cause of action based on a parol contract of insurance. No written policy is in existence. Do the allegations of fact go farther than to show that the plaintiff negotiated *224for an agreement to issue a policy? Do they show- a completed contract?
In order for the plaintiff to have a cause of action against the Insurance Company, there must be a contract binding it to insure, and taking effect in praesenti. This contract must be definite and certain, and the parties must have agreed on all the essential terms.
The allegations tending to show that the company had bound itself to insure the owner of the truck are meager. True, the complaint says, by way of conclusion, that the truck was insured, that the defendant Wisconsin Mutual Insurance Company by its agent entered into a contract for insurance, and “that assured, as plaintiff is informed and believes complied with all conditions precedent necessary to secure the insurance contracted for.”' Passing over these conclusions of law, I find nowhere sufficient allegations of fact to show that there was a present contract of insurance. Apparently the negotiations, which began in October, 1937, were not completed by February 4, 1938, when the accident occurred.
The statute provides for joining the Insurance Company, but I feel that it is unfair to permit such joining unless it is clear from facts alleged in the complaint, and not merely from conclusions of law stated therein, that there was a present contract of insurance in existence at the time of the accident. I doubt whether the legislature intended to provide for trying in one action both the issue of negligence and a difficult question as to the existence of a parol contract of insurance.